Name: Commission Regulation (EC) No 1223/96 of 28 June 1996 amending Regulation (EEC) No 2698/93 and (EC) No 1590/94 and fixing the quantities available in the pigmeat sector for the period 1 July to 31 December 1996 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  international trade;  Europe;  animal product
 Date Published: nan

 29 . 6. 96 EN Official Journal of the European Communities No L 161 /63 COMMISSION REGULATION (EC) No 1223/96 of 28 June 1996 amending Regulation (EEC) No 2698/93 and (EC) No 1590/94 and fixing the quantities available in the pigmeat sector for the period 1 July to 31 December 1996 under the Community tariff quotas provided for in the Europe Agreements pursuant to Council Regulation (EC) No 3066/95 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, 30 June 1996; whereas, in order to ensure the continuity of the import regime, it is appropriate to extend the tariff quotas allowed by Regulations (EEC) No 2698/93 and (EC) No 1590/94 for the period from 1 July to 31 December 1996; Whereas import licences for the quantities available for the period 1 January to 30 June 1996 have been issued on the basis of Regulations (EEC) No 2698/93 and (EC) No 1590/94; whereas the quantities available for the period 1 July to 30 September 1996 should be fixed taking into consideration the quantities awarded and the quotas set for that period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotia ­ tions ('), as amended by Regulation (EC) No 1 194/96 (2), and in particular Article 8 thereof, HAS ADOPTED THIS REGULATION:Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (3), as last amended by Regulation (EC) No 3290/94 (4), and in particular Article 22 thereof, Article 1 Annex I to Regulation (EEC) No 2698/93 is replaced by Annex I to this Regulation Article 2 Annex I to Regulation (EC) No 1590/94 is replaced by Annex II to this Regulation. Whereas concessions for certain products in the pigmeat sector were granted under Commission Regulation (EEC) No 2698/93 of 30 September 1993 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreements between the European Economic Community and the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic (*), as last amended by Regulation (EC) No 387/96 (6), and Comis ­ sion Regulation (EC) No 1590/94 of 30 June 1994 laying down detailed rules for the application in the pigmeat sector of the arrangements provided for in the Interim Agreement between the Community and Bulgaria and Romania f), as last amended by Regulation (EC) No 387/96; Article 3 The quantities available for the products in groups 1 , 2, 3, 4, HI , H2, 5, 6, 7, 8 , 9, 10, 11 , 12, 13 , 14, 15, 16 and 17 referred to in Annex I to Regulations (EEC) No 2698/93 and (EC) No 1590/94 for the period 1 July to 30 September 1996 are shown in Annex III to this Regula ­ tion . Whereas Regulation (EC) No 3066/95 opened annual quotas but only in force for the period from 1 January to Article 4 This Regulation shall enter into force on the day follow ­ ing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July to 31 December 1996. (') OJ No L 328 , 30 . 12 . 1995, p. 21 . (2) See page 2 of this Official Journal . (3) OJ No L 282, 1 . 11 . 1975, p. 1 . (4) OJ No L 349, 31 . 12 . 1994, p. 105. 0 OJ No L 245, 1 . 10 . 1993, p. 80 . ( «) OJ No L 53, 2 . 3 . 1996, p. 4. 0 OJ No L 167, 1 . 7. 1994, p. 16. No L 161 /64 PEN Official Journal of the European Communities 29 . 6. 96 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1996. For the Commission Franz FISCHLER Member of the Commission 29 . 6. 96 EN Official Journal of the European Communities No L 161 /65 ANNEX I ANNEX I A. Products originating in Hungary (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty C ) 1 1601 00 91 3 320 20 % 2 1602 49 15 1602 49 19 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 30 1602 49 50 279 20 % 3 0210 11 11 0210 12 11 0210 19 40 0210 19 51 750 20 % 4 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 15 085 20 % H 1 1501 00 19 1 200 ECU 1 64/tonne H 2 1601 00 91 250 ECU 1 759/tonne (') Percentage of conventional duty. (2) Excluding tenderloins presented alone. B. Products originating in Poland (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty C ) 5 0210 11 11 1 500 20 % 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0210 19 81 0210 19 89 No L 161 /66 EN Official Journal of the European Communities 29 . 6 . 96 (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty ('5 6 1601 00 91 1601 00 99 1 125 20 % 7 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 4 800 20 % 8 0103 92 19 700 20 % 9 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 4 900 20 % (') Percentage of conventional duty. ( 2) Excluding tenderloins presented alone. C. Products originating in the Czech Republic (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty C ) 10 0103 92 19 2 135 20 % 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 11 160241 10 1602 42 10 1602 49 355 20 % (') Percentage of conventional duty. (2) Excluding tenderloins presented alone. 29 . 6. 96 EN Official Journal of the European Communities No L 161 /67 D. Products originating in the Slovak Republic (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty C ) 12 0103 92 19 1 065 20 % 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 1 9 55 (2) 0203 19 59 0203 21 10 0203 22 1 1 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 13 1602 41 10 1602 42 10 1602 49 105 20 % (') Percentage of conventional duty. ( 2) Excluding tenderloins presented alone.' No L 161 /68 fENl Official Journal of the European Communities 29. 6. 96 ANNEX II 'ANNEX I A. Products originating in Bulgaria (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty C) 14 0203 11 10 0203 29 55 (2) 114,6 20 % (') Percentage of conventional duty. (2) Excluding tenderloins presented alone. B. Products originating in Romania (tonnes) Group No CN code 1 July to31 December 1996 Rate of duty C ) 15 1601 00 91 1601 00 99 510 20 % 16 1602 41 10 1602 42 10 1602 49 11 1602 49 13 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1 021,5 20 % 17 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 (2) 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 (2) 0203 29 59 7 235 20 % (') Percentage of conventional duty. (2) Excluding tenderloins presented alone.' 29. 6. 96 | EN I Official Journal of the European Communities No L 161 /69 ANNEX III (tonnes) Group No Total quantity available for the period 1 July to 30 September 1996 HUNGARY: 1 1 961,5 2 261,7 3 1 080,8 4 1 1 435,5 H 1 2 400 H 2 497,5 POLAND: 5 2 250 6 1 345 7 6 701 8 1 050 9 7 350 CZECH REPUBLIC: 10 3 182,5 11 532,5 SLOVAK REPUBLIC: 12 1 597,5 13 157,5 BULGARIA: 14 171,9 ROMANIA: 15 765 16 1 394 17 10 812,5